Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-14 allowed.
The following is an examiner’s statement of reasons for allowance: 
prior art fails to anticipate and/or obviate limitations mentioned in claim(s) 1.  Case in point, prior art Bai (20150099081) teaches pressure sensitive adhesive composition 
useful for encapsulating electronic devices (OLEDs), comprising an adhesive tape comprising a pressure-sensitive adhesive for direct application on a substrate, and a release liner resting directly on the pressure-sensitive adhesive. The pressure sensitive adhesive can be based on synthetic rubbers (see [0100]); the adhesive composition
for the sealing has low permeability to oxygen and to water vapor. Prior art Ellinger (20100148127) teaches a method for encapsulating an optoelectronic (e.g. OLEDs) arrangement against permeates, comprising applying an adhesive mass based on partially crystalline polyolefin on and/or to the area of the optoelectronic arrangement to be encapsulated. However, these prior art, alone or in combination, fail to teach all of the limitations mentioned in claim 1.  Claim 1 teaches a pressure sensitive adhesive for an OLED  novel in the art.  Dependent claims are allowed based on their dependency.  Dependent claims are allowed based on their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEB E HENRY whose telephone number is (571)270-5370.  The examiner can normally be reached on Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571)272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/CALEB E HENRY/Primary Examiner, Art Unit 2894